       Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 1 of 12 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA (Orlando)

MARGARITA RODRIGUEZ-BONILLA,                    : No. 6:20-cv-02235
as the Successor Personal Representative of the :
ESTATE OF GREGORY LLOYD EDWARDS, : District Judge:
                                                :
                           Plaintiff,           :
                                                :
              v.                                :
                                                :
MICHAEL PEREZ,                                  : CIVIL ACTION – LAW
JACOB MATHIS,                                   : JURY TRIAL DEMANDED
KEVIN KRUKOSKI, and                             :
CITY OF WEST MELBOURNE, FLORIDA,                :
                                                :
                           Defendants.          :


                                         COMPLAINT


        AND NOW comes the Plaintiff, MARGARITA RODRIGUEZ-BONILLA, as the

Successor Personal Representative of the ESTATE OF GREGORY LLOYD EDWARDS, by and

through her undersigned counsel, DEVON M. JACOB, ESQUIRE, and the law firm of JACOB

LITIGATION, INC., and BENJAMIN L. CRUMP, ESQUIRE, and the law firm of BEN CRUMP

LAW, PLLC, and avers as follows:

    I. JURISDICTION AND VENUE

        1.      This action is brought pursuant to 42 U.S.C. § 1983.

        2.      Jurisdiction is founded upon 28 U.S.C. § § 1331, 1343, and 1367.

        3.      Venue is proper in this Court, as the Defendants’ actions that are alleged to have

caused the death of GREGORY LLOYD EDWARDS, and EDWARDS’ death, occurred in this

federal district.


                                                1
       Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 2 of 12 PageID 2




   II. IDENTIFICATION OF PARTIES AND MATERIAL WITNESSES

       4.      The Decedent is GREGORY LLOYD EDWARDS (“EDWARDS”), an adult, who

died on December 10, 2018, at age 38, in Brevard County, Florida.

       5.      Plaintiff, MARGARITA RODRIGUEZ-BONILLA (“BONILLA”), is an adult,

who is domiciled in the Commonwealth of Virginia. On October 23, 2020, the Probate Division

of the Circuit Court of the 18th Judicial Circuit in and for Brevard County, Florida, issued Amended

Letters of Administration, appointing BONILLA, Successor Personal Representative of the Estate

of the ESTATE OF GREGORY LLOYD EDWARDS (“ESTATE”). BONILLA asserts claims on

behalf of the ESTATE and SURVIVORS as permitted by law.

       6.      Defendant, MICHAEL PEREZ (“PEREZ”), is an adult, who during all relevant

times, was employed by the West Melbourne Police Department, as a police officer, with the rank

of Sergeant. PEREZ is sued in his individual capacity.

       7.      Defendant, JACOB MATHIS (“MATHIS”), is an adult, who during all relevant

times, was employed by the West Melbourne Police Department, as a police officer. MATHIS is

sued in his individual capacity.

       8.      Defendant, KEVIN KRUKOSKI (“KRUKOSKI”), is an adult, who during all

relevant times, was employed by the West Melbourne Police Department, as a police officer.

KRUKOSKI is sued in his individual capacity.

       9.      Defendant, CITY OF WEST MELBOURNE, FLORIDA (“CITY”), 2240 Minton

Road, West Melbourne, Florida, 32904, owns and operates the West Melbourne Police

Department, which during all relevant times, employed the Defendants as police officers.




                                                 2
       Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 3 of 12 PageID 3




   III. MATERIAL FACTS

       10.     GREGORY LLOYD EDWARDS (“EDWARDS”) was a military veteran who

served as a combat medic.

       11.     As a result of his military service, EDWARDS suffered from Post-Traumatic Stress

Disorder (“PTSD”).

       12.     On Sunday, December 9, 2018, at approximately 11:15 AM, EDWARDS suffered

a PTSD related mental health emergency while in the parking lot of the Walmart Supercenter, 845

Palm Bay Road NE, West Melbourne, FL 32904, causing a disturbance.

       13.     Defendants, MICHAEL PEREZ (PEREZ”), JACOB MATHIS (“MATHIS”), and

KEVIN KRUNKOSKI (“KRUNKOSKI”), who were employed by the West Melbourne Police

Department, responded to the location and placed EDWARDS under arrest for various criminal

and probation related offenses.

       14.     PEREZ, a sergeant and field supervisor, was advised by EDWARDS’ wife that

EDWARDS suffered from PTSD, was not taking his prescribed medications, had been acting

strange for several days, and had not slept in four days.

       15.     PEREZ was further advised by EDWARDS’ wife that he was experiencing a

“psychotic episode,” and that she was concerned that EDWARDS might harm himself.

       16.     PEREZ was further advised by EDWARDS’ wife that EDWARDS was scheduled

for an appointment the next day with the VA Hospital.

       17.     The Defendants determined that EDWARDS suffered from a mental illness, was

presently a danger to himself and/or others, required a mental health examination, and emergency

medical treatment.




                                                 3
        Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 4 of 12 PageID 4




        18.      As such, the Defendants prepared a Baker Act Form-521 for the purpose of

obtaining an emergency involuntary medical examination for EDWARDS.

        19.      Despite understanding that EDWARDS did not have the capacity to make medical

decisions for himself, and was suffering from a medical emergency while in their custody that

required immediate emergency medical care, the Defendants failed to ensure that EDWARDS was

provided with necessary and timely emergency medical care.

        20.      Instead, the Defendants left EDWARDS, handcuffed to the rear and shackled, in

the rear of a patrol vehicle for over one hour.

        21.      While restrained in the rear of the police vehicle, EDWARDS complained that he

was hungry, felt like he had suffered frostbite, could not feel his arms or hands, and needed to use

the bathroom.

        22.      Instead of addressing EDWARDS’ medical and personal needs, KRUKOSKI shut

the window in the partition that divides the front and rear interior seating compartments.

        23.      EDWARDS asked KRUKOSKI to take him to an outpatient clinic.

        24.      KRUKOSKI, however, with authorization from PEREZ and with MATHIS’

knowledge, transported EDWARDS to the Brevard County Jail Complex (“Jail”), 860 Camp Road,

Cocoa, FL 32927.

        25.      The Individual Defendants did not have EDWARDS medically cleared before

transporting him to the Jail.

        26.      Each of the Defendants had an appreciable opportunity to intervene to stop the other

Defendants from denying EDWARDS timely emergency medical care but failed to do so.




1
  The Florida Mental Health Act of 1971, commonly known as the “Baker Act,” authorizes among others, a law
enforcement officer, to require an emergency involuntary institutionalization and examination of an individual.
                                                      4
       Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 5 of 12 PageID 5




       27.     While in route to the Jail, KRUKOSKI observed EDWARDS’ behavior continue

to deteriorate but he did not reroute himself to the hospital.

       28.     Pursuant to FED.R.CIV.P. 11(b)(3), it is believed that the following “factual

contentions have evidentiary support or . . . will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery”:

       a.      The Individual Defendants failed to act in accordance with their policies and

training;

       b.      In the alternative, the Individual Defendants followed the CITY’S policies and

training that required them to deliver criminal and/or probation/parole detainees who were also

subject to the Baker Act, to the Jail, even on Sundays when all Defendants knew that the Jail could

not timely provide the necessary medical services on Sunday;

       c.      The Defendants failed to communicate to the Jail all information known to them

regarding EDWARDS’ medical condition;

       d.      The Defendants failed to communicate to the Jail all information known to them

regarding the facts and circumstances that resulted in EDWARDS being taken into custody;

       e.      The Defendants failed to communicate to the Jail that they knew that EDWARDS

was suffering from a serious medical emergency requiring immediate medical treatment;

       f.      The Defendants failed to communicate to the Jail that they knew that EDWARDS

had a mental illness;

       g.      The Defendants failed to communicate to the Jail that they believed that

EDWARDS was a danger to himself or others; and/or

       h.      The Defendants failed to communicate to the Jail that they knew that EDWARDS

needed immediate emergency medical care authorized by the Baker Act.


                                                  5
       Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 6 of 12 PageID 6




       29.       The Defendants caused EDWARDS to be transferred from their custody to Jail

personnel, instead of to qualified medical personnel.

       30.       Specifically, the Defendants caused EDWARDS to be transferred from their

custody to a facility that was not equipped or staffed on a Sunday to provide timely emergency

medical care authorized by the Baker Act, and necessary to treat EDWARDS’ serious medical

condition.

       31.       EDWARDS did not timely receive emergency medical care authorized by the

Baker Act, and necessary to treat his serious medical condition.

       32.       As a result, EDWARDS’ already serious medical condition continued to

deteriorate.

       33.       The Defendants’ deliberate failure to provide EDWARDS with necessary

emergency medical care while EDWARDS was in their custody caused in whole or substantial

part, EDWARDS to experience unnecessary pain and suffering, and set in motion a series of

events, culminating in EDWARDS’ untimely death only hours later.

   IV. CLAIMS

                                               Count I

                               Plaintiff v. Individual Defendants
                        Deliberate Indifference to Serious Medical Needs
               Fourteenth Amendment – Due Process (Pursuant to 42 U.S.C. § 1983)

       34.       Paragraphs 1 to 33 are incorporated herein by reference.

       35.       EDWARDS was a pretrial detainee.

       36.       All Defendants named herein were state actors.

       37.       In order to prove deliberate indifference to a serious medical need, a Plaintiff must

demonstrate (1) a government official’s subjective knowledge of a risk of serious harm; (2) the


                                                   6
         Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 7 of 12 PageID 7




government official’s disregard of the risk; (3) by conduct that is more than mere negligence. See

Nam Dang, by and through Vina Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1280 (11th

Cir. 2017).

         38.   Deliberate indifference may be established by a failure to provide medical care

and/or by excessive delay in providing medical care. Lelieve v. Chief of Police Manuel Oroso, 846

F.Supp.2d 1294, 1304 (S.D. Fla. Feb. 14, 2012).

         39.   Each Defendant understood that EDWARDS suffered from a mental illness and

was a danger to himself or others.

         40.   Each Defendant knew that EDWARDS needed immediate emergency medical care,

but deliberately failed to provide him with timely access to the requisite care, despite the ability to

do so.

         41.   Instead, the Defendants caused EDWARDS to be transferred from their care to non-

medical personnel at a facility that was neither staffed nor equipped on a Sunday to provide

EDWARDS with the medical care that he needed.

         42.   As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

emotional and physical injury, physical pain and suffering, and ultimately, death.

                                              Count II

                              Plaintiff v. Defendant Perez
         Fourteenth Amendment – Supervisory Liability (Pursuant to 42 U.S.C. § 1983)

         43.   Paragraphs 1 to 33 are incorporated herein by reference.

         44.   EDWARDS was a pretrial detainee.

         45.   All Defendants named herein were state actors.

         46.   “Supervisory liability occurs either when the supervisor personally participates in

the alleged constitutional violation or when there is a causal connection between actions of the

                                                  7
       Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 8 of 12 PageID 8




supervising official and the alleged constitutional deprivation.” Brown v. Crawford, 906 F.2d 667,

671 (11th Cir. 1990).

       47.     PEREZ is a sergeant and a field supervisor.

       48.     PEREZ personally participated in causing EDWARDS’ constitutional injury.

       49.     As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

emotional and physical injury, physical pain and suffering, and ultimately, death.

                                            Count III

                          Plaintiff v. Individual Defendants
         Fourteenth Amendment – Duty to Intervene (Pursuant to 42 U.S.C. § 1983)

       50.     Paragraphs 1 to 33 are incorporated herein by reference.

       51.     EDWARDS was a pretrial detainee.

       52.     All Defendants named herein were state actors.

       53.     To establish a failure to intervene claim, a Plaintiff must establish that a Defendant

officer was in a position to intervene to stop another officer’s unlawful conduct and had an

appreciable opportunity to do so. See Riley v. Newton, 94 F.3d 632, 635 (11th Cir. 1996)

       54.     The Defendants each had an appreciable opportunity and duty to intervene to stop

each other’s unlawful conduct but failed to do so.

       55.     The Defendants each had an appreciable opportunity and duty to intervene to

intervene on EDWARDS’ behalf to ensure his physical and medical safety but failed to do so.

       56.     As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

emotional and physical injury, physical pain and suffering, and ultimately, death.

                                            Count IV

                               Plaintiff v. Defendant City
                            Policies, Practices, and Customs
               Fourteenth Amendment – Monell (Pursuant to 42 U.S.C. § 1983)

                                                 8
       Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 9 of 12 PageID 9




       57.     Paragraphs 1 to 33 are incorporated herein by reference.

       58.     EDWARDS was a pretrial detainee.

       59.     All Defendants named herein were state actors.

       60.     The CITY deliberately implemented the aforementioned policy that was the

moving force that caused EDWARDS’ constitutional injuries.

       61.     As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

emotional and physical injury, physical pain and suffering, and ultimately, death.

                                                Count V

                                Plaintiff v. Individual Defendants
                                 Willful and Wanton Negligence
                                 (Pursuant to Fla. Stat. § 768.28)

       62.     Paragraphs 1 to 33 are incorporated herein by reference.

       63.     EDWARDS was a pretrial detainee in the care, custody, or control of the Individual

Defendants.

       64.     Each Individual Defendant either directly or indirectly owed EDWARDS a duty to

exercise reasonable care in safeguarding EDWARDS while he was in their custody, and to refrain

from acting in a manner exhibiting wanton and/or willful disregard for EDWARDS’ human rights

and/or safety. See Fla. Stat. § 768.28(9)(a).

       65.     As specifically discussed above, the Individual Defendants each breached this duty

by wantonly and/or willfully disregarding EDWARDS’ human rights and/or safety.

       66.     As a direct and proximate cause of the Defendants’ actions, EDWARDS suffered

emotional and physical injury, physical pain and suffering, and ultimately, death.

       67.     Plaintiff, decedent, and decedent’s survivors have therefore suffered damages

recoverable through Florida’s Wrongful Death and/or Survival Statutes, including, but not limited


                                                   9
     Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 10 of 12 PageID 10




to: loss of consortium; decedent’s catastrophic bodily harm; pain and suffering; death; and all other

damages available by law.




                                              Count VI

                                       Plaintiff v. Defendants
                                          Wrongful Death
               (Pursuant to Florida’s Wrongful Death Act, Fla. Stat. §§ 768.16, et seq.)

         68.      Paragraphs 1 to 33 are incorporated herein by reference.

         69.      As a direct and proximate cause of the Defendants’ aforementioned actions,

EDWARDS suffered emotional and physical injury, physical pain and suffering, and ultimately,

death.

         70.      As a direct and proximate cause of the Defendants’ aforementioned actions,

EDWARDS’ survivors (wife and child) suffered emotional and financial injuries.

         71.      Plaintiff asserts this wrongful death action on behalf of EDWARDS’ survivors to

recover wrongful death damages as provided by Florida law.

         72.      No other legal action has been initiated on behalf of EDWARDS’ survivors related

to the conducted discussed herein.

                                              Count VII

                                     Plaintiff v. Defendant City
                                         Vicarious Liability
                                   (Pursuant to Florida State Law)

         73.      Paragraphs 1 to 33 are incorporated herein by reference.

         74.      The CITY is vicariously liable for the actions of its agents and employees who

cause injury to others while acting in the course and scope of their employment.


                                                  10
      Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 11 of 12 PageID 11




         75.       As a direct and proximate cause of the Defendants’ aforementioned actions,

EDWARDS suffered emotional and physical injury, physical pain and suffering, and ultimately,

death.



           WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor as

follows:

         A.        Declaratory Judgment: That this Court declare that the Defendants’ actions violated

EDWARDS’ Fourteenth Amendment rights and EDWARDS and his survivors’ rights guaranteed

by Florida state law;

         B.        Compensatory Damages: violation of rights, conscious physical pain and suffering,

embarrassment, humiliation, fear, death, loss of enjoyment of life, hedonic damages, and the loss

of companionship from family;

         C.        Punitive Damages (against Individual Defendants only for federal claims only);

         D.        Reasonable attorney’s fees and costs;

         E.        Pre and post judgment interest;

         F.        Such other financial or equitable relief as is reasonable and just.

                                           Jury Trial Demand

         Plaintiff respectfully requests a trial by jury on all claims/issues in this matter that may be

tried to a jury.




                                                     11
     Case 6:20-cv-02235 Document 1 Filed 12/08/20 Page 12 of 12 PageID 12




Respectfully Submitted,


__________________________________________           Date:
DEVON M. JACOB, ESQUIRE
PA Bar Number: 89182
JACOB LITIGATION, INC.
P.O. Box 837, Mechanicsburg, Pa. 17055-0837
717.796.7733 | djacob@jacoblitigation.com
(Plaintiff’s Counsel) (Pro Hace Vice to be filed)



__________________________________________
BENJAMIN L. CRUMP, ESQUIRE
FL Bar Number: 72583
BEN CRUMP LAW, PLLC
122 S. Calhoun Street, Tallahassee, Florida 32301
(850) 224-2023 | court@bencrump.com
(Plaintiff’s Local Counsel)




                                            12
